Case 2:18-cv-04382-ODW-JPR Document 34 Filed 02/14/19 Page 1 of 4 Page ID #:96



  1 TRINETTE G. KENT (State Bar No. 222020)
  2 3219 E Camelback Road, #588
    Phoenix, AZ 85018
  3 Telephone: (480) 247-9644
  4 Facsimile: (480) 717-4781
    E-mail: tkent@lemberglaw.com
  5
  6 Of Counsel to
    Lemberg Law, LLC
  7 43 Danbury Road, 3rd Floor
  8 Wilton, CT 06897
    Telephone: (203) 653-2250
  9 Facsimile: (203) 653-3424
 10
    Attorneys for Plaintiff,
 11 Marie Veneracion
 12
 13                            UNITED STATES DISTRICT COURT
 14                           CENTRAL DISTRICT OF CALIFORNIA
 15                                 WESTERN DIVISION
 16
      Marie Veneracion,                       Case No.: 2:18-cv-04382-ODW-JPR
 17
                       Plaintiff,             NOTICE OF VOLUNTARY
 18
                                              DISMISSAL WITHOUT
 19         vs.                               PREJUDICE
 20
    Wilshire Commercial Capital L.L.C. dba
 21 Wilshire Consumer Capital,
 22
                  Defendant.
 23
 24
 25
 26
 27
 28
      2:18-cv-04382-ODW-JPR                            NOTICE OF VOLUNTARY DISMISSAL
Case 2:18-cv-04382-ODW-JPR Document 34 Filed 02/14/19 Page 2 of 4 Page ID #:97



  1                 NOTICE OF VOLUNTARY DISMISSAL OF ACTION
  2                            WITHOUT PREJUDICE
                             PURSUANT TO RULE 41(a)
  3
  4
                    Marie Veneracion (“Plaintiff”), by Plaintiff’s attorney, hereby withdraws
  5
      the complaint and voluntarily dismisses this action, without prejudice, pursuant to
  6
      Fed. R. Civ. P. 41(a)(1)(A)(i).
  7
  8                                              By: /s/ Trinette G. Kent
  9                                              Trinette G. Kent, Esq.
                                                 Lemberg Law, LLC
 10                                              Attorney for Plaintiff, Marie Veneracion
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 2
      2:18-cv-04382-ODW-JPR                                   NOTICE OF VOLUNTARY DISMISSAL
Case 2:18-cv-04382-ODW-JPR Document 34 Filed 02/14/19 Page 3 of 4 Page ID #:98



  1                                  CERTIFICATE OF SERVICE
  2
             I, the undersigned, certify and declare that I am over the age of 18 years, and
  3
  4 not a party to the above-entitled cause. On February 14, 2019, I served a true copy of
  5 foregoing document(s): NOTICE OF VOLUNTARY DISMISSAL.
  6
  7 BY ELECTRONIC FILING: I hereby                Attorney for Defendants Wilshire
  8 certify that on February 14, 2019, a copy Commercial Capital L.L.C. dba
    of the foregoing document was filed           Wilshire Consumer Capital
  9 electronically. Notice of this filing will be
 10 sent by operation of the Court's electronic
    filing system to all parties indicated on
 11 the electronic filing receipt. All other
 12 parties will be served by regular U.S.
    Mail. Parties may access this filing
 13 through the Court's electronic filing
 14 system.
 15
 16
             I am readily familiar with the firm's practice of collection and processing
 17
 18 correspondence for mailing. Under that practice it would be deposited with the U.S.
 19 Postal Service on that same day with postage thereon fully prepaid in the ordinary
 20
    course of business. I am aware that on motion of the party served, service is presumed
 21
 22 invalid if postal cancellation date or postage meter date is more than one day after the
 23 date of deposit for mailing in affidavit.
 24
          I hereby certify that I am employed in the office of a member of the Bar of this
 25
 26 Court at whose direction the service was made.
 27          Executed on February 14, 2019.
 28
                                                  3
      2:18-cv-04382-ODW-JPR                                    NOTICE OF VOLUNTARY DISMISSAL
Case 2:18-cv-04382-ODW-JPR Document 34 Filed 02/14/19 Page 4 of 4 Page ID #:99



  1
  2                                        By: /s/ Trinette G. Kent
                                           Trinette G. Kent, Esq.
  3                                        Lemberg Law, LLC
  4                                        Attorney for Plaintiff, Marie Veneracion

  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                           4
      2:18-cv-04382-ODW-JPR                             NOTICE OF VOLUNTARY DISMISSAL
